 1
 2                                                                      JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   HCT ASIA LTD.,                          Case No. 8:20−cv−00238−JLS−ADS
12                    Plaintiff,             ORDER
13       v.
14   SEACLIFF BEAUTY PACKAGING
     AND LABORATORIES, INC.,
15
                      Defendant.
16
17
18
19
                                            ORDER
20
         Pursuant to Plaintiff’s Notice of Dismissal, this matter is ordered dismissed.
21
         IT IS SO ORDERED.
22
23                                        JOSEPHINE L. STATON
         Dated: 02/24/2020
24                                        HONORABLE JOSEPHINE L. STATON
25                                        United States District Judge
26
27
28
